DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 32 is  objected to because of the following informalities:  Claim 32 depends on cancelled claim 21.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-19, 24, 26-29, 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu US6493687 in view of Jiao US20140067199. 
Regarding Claim 14, Wu discloses in a system for detecting window or glass
panel damage, comprising: at least one sensor device (sensor unit 20 of fig.1 and
col.3:40-43 in view of col.1:30-34) arranged to a surface of a vehicle window or bus
shelter glass panel, the at least one sensor device comprising a sensor module (microphone 22 of fig.2 and col.3:60-65) provided with at least one accelerometer (21) or at least one acoustic sensor (microphone 22 of fig.2 and col.3:60-65); a sensor
control device (microprocessor 30 of figs. 1,2 and col.4:30-37 in view of col.3:35-40)
provided with software or means configured for performing coarse pre-filtering (classifier
50 of fig. 1,2 and col.3:34-38,50-55) of sensor data; wherein the system comprises a
data processing device (character extraction unit 40 with classifier 50 of fig. 1 and col.
3:40-45) arranged for extracting sensor data and is provided with software or means
configured for digital filtering.
Wu fails to explicitly machine learning of the extracted sensor data and a
communication device.
However, Wu contemplates in col.3:28-37 in view of col.1:44-46 the training of
neural networks, hence machine learning. Further, Wu contemplates in fig.1 and
col.3:59-60 microprocessor 30 connected to an alarm 60, this connection is an inherent
disclosure of a communication device.
Therefore, it would have been obvious for one of ordinary skill in the art at the
effective filling date of the invention adapt the system of Wu to arrive at the claimed
machine learning of the extracted sensor data and a communication device without
undue experimentation to enhance system versatility.
	Further Wu fails to disclose the sensor module comprises at least one temperature sensor. 
	Jiao discloses in fig. 2 and ¶29 the sensor module comprises at least one temperature sensor (sensor 82). 
	Therefore, it would have been obvious for one of ordinary skill in art at the effective filling date of the invention to include the cited features Jiao into Wu for detecting health of glass structure. 
	Regarding Claim 15, Jiao discloses in fig. 2 and ¶29 wherein the window (110-111) is a vehicle window, and the system comprises at least two sensor devices (10) arranged to the vehicle window (110-111), spaced apart in longitudinal direction or transversal direction or both of the vehicle window (110-111).
Regarding Claim 16, Wu’s disclosures in fig. 9 and col.:5:57-col.6:8 renders
obvious wherein the sensor control device is provided with (i) a database containing
acoustic signatures or accelerometer signatures of vehicle window or bus shelter glass
panel damages, and (ii) software or means configured for comparing measurements of
the at least one accelerometer or acoustic sensor of the sensor module with the stored acoustic signatures or accelerometer signatures in the database to detect vehicle
window or bus shelter glass panel damages.
	Regarding claim 17, Wu and Jiao fail to explicitly disclose wherein the sensor device (10) comprises at least two accelerometers (21) or acoustic sensors (22), spaced apart from each other in the sensor device (10).
	However discloses in Jiao discloses in fig. 2 and ¶29 the use of multiple identical sensors to monitor the structural integrity of glass window. 
	Therefore, it would have been obvious for one ordinary skill in the art at the effective filling date of the invention to include the plurality sensors as claimed for enhance sensitivity, granularity and accuracy.
	Regarding Claim 18, Jiao discloses in fig. 3 and ¶s34, 37wherein the sensor control device (WSH88) is provided with software or means configured for calculating and locating the position of the vehicle window (110-111) damage using information from the at least one sensor device (10) or the at least two sensor devices (10).
	Regarding Claim 19, Jiao discloses in fig. 3 and ¶s 34, 37 comprising a data acquisition unit (WSH88) with a local communication module (module 126) for communication with the sensor devices (10) and an external communication module (82) for communication with an external cloud or local server (CMS 134 of fig. 3 and ¶39).
	Regarding Claim 24,  Wu and Jiao fails to disclose wherein the sensor control device (30) is connected to a vehicle power supply (120) or power grid or provided with at least one energy storage (60) or energy harvester (70).
	However Wu discloses a sensor control device (see claim 1 rejection) . 
	It would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include a power source to effectuate the operation an electrical/electronic system. 
	Regarding Claim 26, Jiao discloses in fig. 5 and ¶48 determining a failure pattern. That reads on “wherein the data processing device (300) with
software or means (302) for machine learning is arranged to process the extracted
sensor data to find patterns, trends and relationships of damage to a vehicle
window or bus shelter glass panel”.
	Regarding Claim 27, Jiao discloses in fig. 2 and ¶37 wherein the sensor control device (Microprocessor 130) is provided with software or means configured for calculating and locating the position of the vehicle window (110-111) damage using information from the at least one sensor device (10) or the at least two sensor devices (10).
	Regarding Claim 28, Jiao discloses in fig. 2 and ¶37 wherein the sensor control device (30) is provided with software or means configured for calculating and locating the position of the vehicle window (110-111) damage using information from the at least one sensor device (10) or the at least two sensor devices (10).
	Regarding Claim 29, Jiao discloses in fig. 2 and ¶37 wherein the sensor control device (30) is provided with software or means configured for calculating and locating the position of the vehicle window (110-111) damage using information from the at least one sensor device (10) or the at least two sensor devices (10).
	Regarding Claim 31,  Wu and Jiao fails to disclose wherein the sensor control device (30) is connected to a vehicle power supply (120) or power grid or provided with at least one energy storage (60) or energy harvester (70).
	However Wu discloses a sensor control device (see claim 1 rejection) . 
	It would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include a power source to effectuate the operation an electrical/electronic system. 
	Regarding Claim 32, Examiner assumes claim 32 depends on claim 14,  Wu and Jiao fails to disclose wherein the sensor control device (30) is connected to a vehicle power supply (120) or power grid or provided with at least one energy storage (60) or energy harvester (70).
	However Wu discloses a sensor control device (see claim 1 rejection) . 
	It would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include a power source to effectuate the operation an electrical/electronic system. 
	Regarding Claim 33,  Wu and Jiao fails to disclose wherein the sensor control device (30) is connected to a vehicle power supply (120) or power grid or provided with at least one energy storage (60) or energy harvester (70).
	However Wu discloses a sensor control device (see claim 1 rejection) . 
	It would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include a power source to effectuate the operation an electrical/electronic system. 
	Allowable Subject Matter
Claims 20, 22, 23, 25, 30 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685